Citation Nr: 1131891	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  07-28 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected primary open-angle glaucoma of both eyes on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

The Veteran had active service from March 1983 to September 2003.   This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a 2006 decision by the Department of Veterans Affairs Regional Office (RO) in Buffalo, New York.  The Board remanded the appeal for an evaluation in excess of 20 percent on an extraschedular basis in April 2009.

A hearing was held at the RO before the undersigned Veterans Law Judge in June 2008. 


FINDING OF FACT

The Veteran, who is employed full-time, has missed approximately 60 hours of work over the past several years as a result of medical treatment for his service-connected glaucoma, and also lost the opportunity for an overseas posting as a result of the glaucoma, but these facts, in conjunction with the decreased visual acuity and visual field changes encompassed in the schedular evaluation, do not present an exceptional disability picture.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for service-connected primary open-angle glaucoma of both eyes on an extraschedular basis have not been met.  38 C.F.R. § 3.321(b)(1) (2010); Thun v. Peake, 22 Vet. App. 111 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran initially sought an evaluation in excess of 20 percent for his glaucoma, on a schedular basis or on an extraschedular basis.  The claim for a schedular evaluation in excess of 20 percent was denied in an April 2009 Board decision, which Remanded this claim for an increased evaluation on an extraschedular basis.  The Veteran continues to contend that he is entitled to a higher evaluation because the schedular criteria do not encompass such factors as impairment of activities of daily living and loss of job opportunity resulting from his disability.  Before addressing these contentions, the Board will first address VA's notice and assistance duties to the Veteran with regard to substantiating the claim for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The extraschedular claim on appeal arose as part of a claim for an increased rating.  In particular, the Veteran was advised, in letters issued in July 2005 and in September 2005, that the effect on employment would be considered in the evaluation of his disability.  The Veteran has consistently, since that time, stated that the VA rating criteria do not include consideration of the multiple disabling aspects of his disability.  Thus, the Veteran has demonstrated that, if there was any defect in the content or timing of notice to him about criteria for an extraschedular rating, since notice defect was not prejudicial.  In any event, the claim has been readjudicated since the criteria for extraschedular evaluation were discussed at his 2008 Travel Board hearing.  

The Veteran demonstrated, at his 2008 hearing before the Board, that he understood the criteria for a schedular rating and the criteria for an extraschedular rating.  The Board determined, in his April 2009 decision denying an increased rating on a schedular basis, that VA had met all VCAA notice requirements.  

Since that time, VA sent an additional notice letter in May 2009.  As the Veteran demonstrated, prior to the April 2009 Remand, that he understood the criteria for an extraschedular rating, VA's duty to notify the Veteran of those criteria need not be addressed further.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (prejudice due to defective notice is not automatically assumed, but must be established in individual case). 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In this case, the Veteran has supplied evidence of the effects of his disability on his employment and activities of daily living.  The RO has obtained VA records and most recently afforded the Veteran a VA examination in July 2009.  

As the Veteran has not identified any additional evidence pertinent to the exceptional nature of his disability picture, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Claim for an extraschedular evaluation

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In this case, the Veteran has been awarded a 20 percent evaluation under Diagnostic Codes 6013 and 6080 for his glaucoma based on loss of visual acuity and visual field defects.  The Veteran contends that the schedular criteria for loss of visual acuity do not also encompass his limitations of ability to perform activities of daily living, loss of work time, and lost employment opportunities.   

As a background matter, the Board notes that the schedular evaluation assigned for the Veteran's glaucoma is based on the criteria at 38 C.F.R. § 4.79, Diagnostic Codes 6013 and 6080, which pertain to simple, primary, noncongestive glaucoma.  Diagnostic Code 6013 provides for a minimum 10 percent evaluation and directs that glaucoma is otherwise to be rated on the impairment of visual acuity or field loss.  38 C.F.R. § 4.79, Diagnostic Code 6013.  DC 6080 provides a 10 percent evaluation for mild impairment of visual fields.

As to impairment of visual acuity, the basis for rating for visual impairment will be the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  Where central visual acuity in both eyes is 20/40, a noncompensable evaluation is assigned.  38 C.F.R. § 4.79, Diagnostic Code 6079. 

The Rating Schedule provides that the extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes.  38 C.F.R. § 4.76a. 

The award of an extraschedular disability rating is the result of a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to compare the level of severity and symptomatology of the appellant's disability with the established criteria in the rating schedule.  If these criteria "reasonably describe the claimant's disability level and symptomatology" then the regular schedular rating system is adequate and extraschedular referral is not warranted.  Id.  

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  In this case, in its April 2009 Remand, the Board noted that evaluation under DC 6013 and encompassed only the Veteran's corrected visual acuity and visual field impairments, and directed the RO to determine whether the claimant's exceptional disability picture exhibits other related factors, such as "marked interference with employment" or "frequent periods of hospitalization." 38 C.F.R. § 3.321(b)(1).  

If this second condition, to include, but not limited to "marked interference with employment," is met, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether to assign an extraschedular disability rating in order to "accord justice."  Thun, 22 Vet. App. at 116; § 3.321(b)(1).

In this case, the RO considered the Veteran's contentions that his disability picture was exceptional, and referred the appeal for an increased rating on an extraschedular basis to the Director of the Compensation and Pension Service.  The Director of the Compensation and Pension Service noted that the Veteran's visual acuity was correctable to 20/30 in one eye and 20/40 in the other.  

Although the Director did not specifically discuss this in his determination, the Board notes that, where vision is correctable to 20/40 or better in each eye, a noncompensable rating is assigned; a 20/50 correction in one eye, with 20/40 in the other warrants a 10 percent evaluation.  Thus, it is clear that at least 10 percent of the assigned 20 percent schedular evaluation is based on visual field loss, so both visual field loss and visual acuity are encompassed within the Veteran's schedular evaluation.  

The Director of the Compensation and Pension Service noted that the Veteran showed that he lost 59 hours of work for sick leave for eye appointments from 2004 through 2009.  Although the Director did not specifically reference the governing regulations, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Thus, with the 20 percent evaluation assigned for glaucoma, it would be expected that the Veteran might lose as much as 20 percent of his work time due to the service-connected disability.  Since the Veteran has lost less than 1 percent of his work time due to glaucoma during the period from 2004 to 2009, loss of work time does not present an exception disability picture, considering the assigned rating.  

The Director of the Compensation and Pension Service noted that the Veteran was working full-time, and concluded that an extraschedular evaluation in excess of the 20 percent schedular evaluation assigned for glaucoma was not warranted.  In a February 2010 statement, the Veteran discussed the fact that he will require the care of an ophthalmologist for the rest of his life, the fact that he must use medications daily for the rest of his life to control his glaucoma, that he will never regain his peripheral vision, and again reiterated the hardship posed by lost overseas posting job opportunities.  

The Board sympathizes with the Veteran's position that monthly compensation payments at the 20 percent level do not make the Veteran whole.  VA disability rating are, by law, authorized only to the extent of industrial impairment, and VA is not authorized to compensate a Veteran who has substantial gainful employment for the loss of higher earnings potential.  The fact that the Veteran might be earning more if he had not incurred the service-connected disability in service does not make application of the Rating Schedule impracticable in this case.  

The Director's determination that the Veteran's disability picture is not so exception that justice requires that an evaluation in excess of 20 percent be assigned.  The criteria for an extraschedular evaluation, that is, an evaluation in excess of the 20 percent evaluation currently assigned for glaucoma, are not met.  The appeal for an extraschedular evaluation in excess of 20 percent for glaucoma is denied.  


ORDER

The appeal for an evaluation in excess of 20 percent for service-connected primary open-angle glaucoma of both eyes on an extraschedular basis is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


